DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under AIA  35 U.S.C. 103 as being unpatentable over   Schenz et al (US 5,361,901) in view of Pitzele (US 7,085,146).
Regarding claim 1, Schenz et al teach a method of mounting a soldering component (Fig. 7, 2) on an object (42), the soldering component having a body (Fig. 1 or 2, 3) and an engaging portion (4), which reads on applicant’s claimed invention, including the steps of: 
taking the soldering component (2) with a tool (45); 
moving the soldering component (2) to a mounting point on the object (42) with the tool (45); and 
allowing the tool (45) to release or loosen the welding component (2), thereby allowing the welding component (2) to be disposed at the mounting point on the object (42; Col. 5, lines 38-47).
However, Schenz et al do not teach the body with a rotation prevention portion insertedly disposed at the object.
Pitzele teaches a mounting method of a soldering fastening element (Fig. 4, 400) with a body (401), the soldering fastening element (Fig. 9, 900 or Fig. 11, 1103) being soldered to a first circuit board or object (909 & 908) wherein the body has a rotation prevention portion or flange (Fig. 9D, 903) insertedly disposed at the object (909 & 908), and the object has a corresponding rotation prevention portion or pad area (Area 905), allowing the rotation prevention portion to prevent rotation of the corresponding rotation prevention portion and vice versa, due to solder joint of fillet region (906 & 907; Col. 8, lines 10-19) between the rotation prevention portion or flange (903), in order to provide mechanical strength to solder connection between the rotation prevention portion or flange (903), the pad area (Area 905) and the PCB or object (909 & 908).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of mounting the soldering component on the object or PCB as taught by Schenz et al, by applying the mounting method of a soldering fastening element with a body having a rotation prevention portion or flange insertedly disposed at the object or PCB (909 & 908), as taught by Pitzele, in order to provide mechanical strength to the mounting of the soldering component by solder connection between the rotation prevention portion or flange, the pad area and the PCB or object.
Regarding claim 2, Pitzele teaches that a solder layer or fillet region (906) is disposed between the rotation prevention portion (903) and the corresponding rotation prevention portion (Area 905) and adapted to effect post-cooling fixation (Col. 8, line 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
November 1, 2022